OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. FRANCO SOTO.
En la demanda de este caso se reclaman daños y perjui-cios por la destrucción de una casa con motivo de un incen-dio que se propagó de otra casa vecina en la que se originó *620«1 siniestro de unos alambres que transmitían la corriente eléctrica que suministraba la corporación demandada para dar luz, alegándose por el demandante que dicbo incendio se debió a negligencia y descuido de la demandada.
Se contestó la demanda liaeiéndose una negación general de los hechos, y la corte inferior, luego de celebrado el juicio dictó sentencia concediendo al demandante la suma de $400 y costas.
Con el' fin de probar que el incendio provino de una casa vecina y que fue debido a la negligencia y descuido de la de-mandada, el demandante ofreció en evidencia' los legajos de sentencias en dos casos seguidos en la corte inferior, respec-tivamente, por María García y Sergio Brignoni contra la misma demandada. Esta prueba fué admitida con oposición de la demandada, tomándose excepción. De aquí surge la única cuestión esencial para ser examinada, en esta apela-ción, pues dicha prueba es la que ha servido de base a la •corte inferior para fundar su sentencia.
El apelante sostiene que la corte inferior incurrió en error al admitir en evidencia los legajos originales en los casos arriba mencionados, porque para ser admisibles era necesario que existiera identidad de parte entre aquellos ca-sos y el presente, e identidad de cuestiones litigiosas. El apelante cita además en su apoyo el apartado 2 del artículo 59 en relación con el 61 de la Ley de Evidencia, (see. 1427 'Comp. 1911, p. 305). Estos artículos dicen:
"Art. 59. — El efecto de una sentencia o decreto definitivo en una acción, o un procedimiento especial, ante un tribunal o juez de Puerto Rico o de los Estados Unidos, con jurisdicción paí'a pro-nunciar sentencia o decreto, es como sigue:
"1. En caso de una sentencia o decreto contra una cosa especí-fica, o con respecto a la prueba de un testamento, o la administra-ción de los bienes, de un finado, o con referencia a la condición o relación personal, política o legal, de determinada persona, la sen-tencia o decreto será concluyente, en cuanto al título a la cosa, o el .testamento, administración, o condición o relación de la persona.
"2. En los demás casos, el fallo o decreto, en cuanto a la materia *621directamente juzgada, será concluyente entre las partes y sus suce-sores en interés por título adquirido posteriormente al comienzo de la acción, o del procedimiento especial, las cuales estuvieren litigando-por la misma cosa, bajo el mismo título, y en el mismo carácter,, siempre que tuvieren noticia expresa o tácita de estarse substan-ciando la acción o procedimiento.
“Art. 61. — Las partes se considerarán ser las mismas, cuando-aquellas entre las cuales fuere ofrecida la evidencia, se hallaban en opuestos lados en el litigio anterior, aunque otras partes hubieren estado unidas a ambas o a cualquiera de las dos.”
Bajo este aspecto que el apelante presenta la cuestión, parece realmente, a primera vista, que no habiendo sido parte el demandante en los dos casos antes citados, no existe la identidad de personas entre las que intervinieron en aque-llos casos y las del presente, y de este modo la contención del apelante es que' dichas sentencias no pueden tener con-secuencia legal alguna en este caso o producir el efecto de un estoppel o impedimento a la defensa de la demandada.
El apelante establece un principio general, pero este prin-cipio tiene sus excepciones. La identidad de- las personas se exige por el principio jurídico de res inter alios acta, pero si bien por regla general la cosa juzgada sólo surte efectos legales entre los que litigan y los que de ellos traen causa, como prescriben los artículos supra, de la Ley de Evidencia,' sin embargo, la cosa juzgada también tiene sus consecuen-cias legales en cuanto a personas extrañas cuando los dere-chos que invocan tienen los mismos fundamentos que los es-establecidos en el otro pleito por ser idéntico el objeto de-las demandas e idéntica la situación de las personas con re-lación al derecho de sus respectivas reclamaciones.
Black, en su obra “On Judgments” establece la distin-ción que hemos señalado, y dice:
“Una sentencia siempre es admisible y prueba concluyente aún contra extraños del hecho de haber sido dictada y de sus consecuen-cias legales necesarias. En otras palabras, ‘el registro de un vere-dicto y sentencia siempre es admisible para probar el hecho de ha-ber sido dictada dicha sentencia, o de haberse rendido tal veredicto, *622en cualquier caso donde se hace esencial el hecho de tal veredicto o sentencia, o la naturaleza o cuantía de tal sentencia.’ Este im-portante- principio se explica más detalladamente en una opinión de la Corte Suprema de Vermont, de la cual citamos lo siguiente: ‘Un veredicto o sentencia se ofrece en evidencia, ya para establecer el mero hecho de haberse pronunciado, y aquellas consecuencias lega-les que provienen del hecho, o se ofrece con un ñn indirecto, — esto es, para probar no sólo el hecho de que tal veredicto ha sido emitido, o dicha sentencia pronunciada, y así admitir todas las consecuencias necesarias y legales, sino como medio de probar algún hecho como ha sido declarado por el veredicto, o en cuya supuesta existencia se funda la sentencia. Para el primero de estos fines, esto es, para es-tablecer el hecho de que tal veredicto ha sido emitido, o dicha sen-tencia pronunciada, la sentencia misma no sólo es invariablemente admisible como la debida prueba legal, sino que generalmente es con-cluyente para establecer ese hecho. El mero hecho de que' tal sen-tencia fué.dictada nunca puede ser considerado como res inter alios acta, ni pueden tampoco ser consideradas así las consecuencias lega-les de una sentencia. Pero con referencia a cualquier hecho en cuya supuesta • existencia se funde la sentencia, el procedimiento puede o nó ser res inter alios acta, y por consiguiente puede o nó ser prueba <le acuerdo con las circunstancias, considerando la naturaleza de los hechos mismos y las partes.’ ” Black on Judgments, tomo II, págs. 914, 915.
“Dos clases de impedimentos (estoppel) surgen del registro de una sentencia; primero, del registro considerado como constancia o registro de la sentencia, y segundo del registro considerado como sen-tencia. Como constancia del hecho de haberse dictado la sentencia ■del registro implica absoluta veracidad y no puede ser atacado por nadie, sea o no parte en el procedimiento en el cual se hizo. Como sentencia, en cambio, el registro tiene el efecto consiguiente de evi-tar un nuevo examen sobre la veracidad de las cuestiones resueltas; pero en este sentido es como una regla que sólo es obligatoria para las partes en el procedimiento y sus causahabientes. Este efecto ulterior y secundario del registro considerado como sentencia también se conoce por impedimento por sentencia (estoppel by judgment) ; considerándose las cuestiones resueltas como cosa juzgada (res judi-cata).” 21 Corpus Juris, pág. 1064. 16 Cyc. 685.
En el caso de Stallcup v. Tocoma, 52 Am. Rep. 25, la ac-ción fué presentada por un contribuyente contra la ciudad de Tocoma para impedir el pago de intereses sobre ciertos *623bonos expedidos por la ciudad. La demanda fue excepeio-nada y la corte inferior sostuvo la excepción. El deman-dante eligió mantener sus alegaciones y la corte dictó sen-tencia desestimando la demanda. Se apeló de. la sentencia y uno de los fundamentos del apelante consistió en atacar la validez de los bonos, cuya validez había sido sostenida mediante sentencias definitivas en dos acciones anteriores por contribuyentes distintos. El lenguaje, de la Corte Su-prema del Estado de Washington en el curso dé su opinión es' como sigue:
“Pero como ya se ha observado, los casos de 'Seymour fueron se-guidos por un contribuyente a su nombre y en el de todos los de-más que estaban en la misma situación, la ciudad era la demandada principal en ellos, como es la única demandada aquí, y existe identidad en la materia objeto del litigio. En el primero de dichos casos se alegó que la ordenanza aprobada por las autoridades de la ciudad para someter las cuestiones relativas a la compra de la planta y aceptar los bonos, ordenanza que fué copiada en la demanda en esa acción, era nula, y se solicitó un injunction para restringir a los funcionarios de la ciudad de convocar una elección para someter dichas proposiciones a los votantes capacitados de la ciudad, debido a la alegada invalidez de la ordenanza. Esta corte, en apelación, sostuvo la validez y eficacia de la ordenanza.
“En el segundo caso, establecido después que el resultado de la elección por vfitud de las proposiciones sometidas a los electores ha-bía sido declarado pero antes de la expedición dé los bonos, se solicitó un injunction con el fin de prohibir a la ciudad y a sus funciona-rios expedir los bonos debido a la ilegalidad de la elección e invali-dez de los bonos. Lo que aparecía de la faz de los bonos se refería en la demanda la cual también contenía la alegación de que ‘la deuda que había de contraerse por la expedición de tales bonos .será mayor del 5% (límite de la obligación como ha sido fijada por la constitución) de la propiedad imponible en dicha ciu-dad, según se determina en la última tasación practicada para fines municipales. ’ Esta corte, en apelación, resolvió que los procedimien-tos atinentes a la elección fueron irregulares, y que los bonos (ex-ceptuando únicamente en cuanto a $70,000 que la corte autorizó fue-sen deducidos del importe total que había de librarse) no excedían del límite de la obligación impuesta por la constitución. Necesaria-*624mente la cuestión de la validez de los bonos envuelta en esta contro-versia fué resuelta en ese caso.”
Del legajo ele las sentencias en los casos que han sido referidos se puede ver que en ellos se determina que el in-cendio que destruyó la casa de María García “fue originado a virtud de negligencia de la compañía demandada.” Se desprende asimismo ele dichos autos que la demandada, como corporación de servicio público, se dedica al suministro de fuerza y luz.eléctrica; que llevó a cabo una instalación eléc-trica .para dar luz en la casa de dicha María García y que dicha instalación no se hizo en una forma segura y adecuada, dando lugar al incendio y destrucción de dicha casa.
Los hechos así sentados en dichas sentencias son conclu-yentes y definitivos en cuanto por ellos se deja establecido que el origen del incendio se debió a negligencia y descuido de la demandada. Esto constituye la verdad legal y como tal no se hacía necesaria, una- nueva investigación de la cues-tión ya resuelta en ese sentido, ya que se trata de pleitos que tienen el mismo objeto y en los mismos es idéntica la situación de las partes con relación a lo reclamado. Y a este respecto la conclusión de la corte inferior es como sigue:
“Entendemos que por dichas sentencias, firmes por no haberse establecido contra ellas recurso alguno, la demandada está impedida de negar que el incendio que destruyó la casa de María García, vda. de Carrión y que se trasmitió y causó daños a la casa del deman-dante, fué debido a su descuido y negligencia y por causa de sus alambres de corriente eléctrica, por haber sido parte en aquellos pleitos y constituir el accidente materia juzgada y eoneluyente sobre la misma. ’ ’
El apelante, no obstante, persiste que incumbía al deman-. dante probar que el incendio que destruyó su casa fué cau-sado por corriente eléctrica comunicada por alambres de la corporación demandada y que la corporación era culpable de negligencia; y para sostener que el récord de la senten-cia en el primer caso no es admisible en el presente para dejar probada la culpa o negligencia de la compañía deman-*625dada, cita en sn apoyo los casos de Bridger v. Ashleigh & S. R. Co., 3 S.E. 860; Karr v. Park, 44 Cal. 46; Womach v. St. Joseph, 201 Mo. (Cir. Ct.), 467, y 10 L.R.A., N.S., 140.
El primer caso lo cita el apelante como ilustrativo de la fuerza y existencia de la doctrina que hace inadmisible como evidencia el récord de la sentencia en este pleito.
En dicho caso se declaró, según alega el apelante, que en una acción del padre para recobrar daños ocasionados por un accidente y lesiones sufridas por su hijo menor de edad no es admisible la sentencia a favor de dicho menor obte-nida en su acción de daños y perjuicios resultando del mismo accidente y por la negligencia de la misma demandada siendo res inter alios acta.
Tal como se expresa el apelante parecería que el padre y el hijo fueron lesionados en el mismo accidente, pero éstas no fueron las circunstancias del caso. El hijo fué lesionado y el padre demandó a la compañía como guardián ad litem del hijo y obtuvo una sentencia a sn favor, y luego el padre reclama en su propio nombre por la pérdida de servicios con motivo de los daños sufridos por su hijo debido a la negligencia de la demandada. La razón de pedir -en una y otra acción era distinta y claro es que el récord de la sen-tencia del primer. caso cae dentro de la regla general res inter alios acta y no tiene aplicación al segundo caso.
En el caso de Karr v. Park, supra, la situación jurídica es idéntica al primero.
En los demás casos citados se trata de accidentes sufri-dos por la esposa y en donde el marido reclama daños para sí por los gastos de asistencia médica y por la pérdida de servicios que representaba la compañía de su esposa. Esta última por su propio derecho había demandado a la ciudad de St. Joseph por lesiones que recibiera a causa de una caída en una acera de la ciudad, imputando el accidente a negli-gencia de la demandada. La sentencia fué adversa a la de-mandante y confirmada en apelación. Posteriormente el ma-rido presentó la demanda en su propio nombre, y la deman-*626dada, la ciudad de St. Joseph, presentó el fallo a su favor en el primer caso como res judicata. Es verdad que 'la Corte Suprema de Missouri, en una extensa y bien prepa-rada opinión y en donde por primera vez se presentaba la cuestión, así como ocurre a esta Corte, revocó la decisión de la corte inferior y sostuvo que se cometió error al admitir el récord de la sentencia en el caso que había sido estable-cido por la esposa. Sin admitir ni disentir de los razona-mientos expresados en aquel caso, creemos sin embargo que los principios que allí se establecen sirven de apoyo para sostener nuestro punto de vista en el caso que nos ocupa. Aquella corte en uno de los mejores párrafos de su opinión, infiriéndose al demandante, dice:
'“Hagamos otras pruebas, esto es, veamos la justicia natural de .la cosa — aquella justicia natural que tiene su asiento en el corazón humano — y veamos si no era él un extraño.. ¿ Tuvo él una oportu-nidad de resarcirse sus daños en el pleito de ella? No. ¿Podía él •apelar en ese caso? No. ¿Fué oído él en corte en ese caso? No. ¿Tenía él dere'cho a ser oído en esa causa o pudo controlar los pro-cedimientos ? No. ¿ Podía él aducir prueba ? No. ¿ Pudo repregun-tar a los testigos presentados por el demandado ? No. ¿ Cómo •es que puede ser que Womach pierda su propio derecho de acción, .sus propios daños, por virtud de una sentencia dictada en otro caso en el cual no pudo él levantar un dedo para proteger ese derecho, o asegurar esos daños? Me parece que la proposición de estar obli-gado "Womach por la sentencia dictada contra su esposa es algo más que una paradoja — se levanta a la inconveniente altura de un sole-cismo en la ley.” 201 Mo. Rep. 481.
Si aplicamos el mismo razonamiento a nuestro- caso ten-dríamos: Que la compañía demandada pudo apelar en el primer pleito; que tuvo su día en corte o que tuvo el dere-cho a ser oída en dicho pleito; y así pudo tener el control del procedimiento y qrte por último estuvo en condiciones de repreguntar los testigos en el primer caso que le imputaba la negligencia o la culpa del daño. De otro lado resulta que la materia en disputa de los dos pleitos en el caso de Missouri era distinta y diferente la situación de ambos litigan-*627tes en cnanto al pnnto litigioso. A este respecto, en la opi-nión se dice:
“Es evidente qne no hubo tal ‘identidad de: la cosa reclamada;’ no hnbo semejante ‘identidad de la causa objeto de la petición.’ ” 201, Mo. Rep. 482.
Pero, también se añade qne no bay identidad en el carác-ter en qne ellos son litigantes.
Este es el pnnto qne debemos considerar en nuestro caso. Eo existe realmente la identidad de partes ni de ellas trae cansa el demandante. Hemos dicbo qne la identidad de partes se exige por el principio res- inter alios acta y qne el concepto de cansababientes implica nna relación de pro-piedad más bien qne personal, pero la excepción a aquel principio también existe siempre qne baya la identidad de cosas demandadas y las mismas razones de pedir qne se ale-garon en el primer pleito.
El récord de la sentencia en el caso de Mario García v. la demandada pone de manifiesto la identidad de la cnestión en litigio y la misma causa de negligencia o culpa de la de-mandada qne originó el daño en virtud de la cual se pre-senta esta reclamación. La cnestión de hecbo de qne el fuego se propagó de la casa de Mario García a la del de-mandante fué probado con evidencia independiente al récord de la sentencia, lo qne dió lugar a los daños ocurridos en la propiedad del demandante.
La sentencia en el primer pleito que tiene el carácter de •definitiva por no baber sido apelada por la demandada, con-tiene nna relación de los hechos qne declaran la negligencia ■o culpa de la demandada, y como memorial del hecho qne es •objeto de la misma el récord implica absoluta certeza y no puede ser impugnado por nadie, baya gido o nó parte en el procedimiento en que fué dictada dicha sentencia. 21 C. J. 1064, supra.
El último caso qne cita el apelante, 10 L.R.A. (N.S.) 140, *628es el mismo que acabamos de comentar de Womach v. St. Joseph. _
No está demás decir que en ese último caso se discuten los casos de Brown v. R. R., 96 Mo. App. 164; Morris v. Kansas City, 117 Mo. App., 298, en donde se establecen prin-cipios y razonamientos opuestos, y también se hace mención sosteniendo una teoría contraria los casos de Anderson v. Railroad, 9 Daly 487; Pettingill v. City of Yonkers, 1 N. Y. Supp. 805; Lindsay v. Danville, 46 Vt. 144.
En el caso de Brown v. Missouri Pacific Ry. Co., supra se hace mención de otros casos en apoyo del mismo y a este respecto en la opinión de la corte, se dice:
“Y en el caso de' State v. Branch, 134 Mo. loe. eit. 604, se dijo lo siguiente’: ‘Ni se considera como esencial al carácter de conclu-yente de la anterior sentencia que las partes son' enteramente las mismas que aquéllas en un pleito eii el cual se trata de discutir la misma cuestión en controversia. Unicamente las partes en la anterior sentencia y aquellas que tienen algún nexo legal con ellas son las que sus derechos han sido resueltos, pero pueden quedar obliga-das por ello en un procedimiento subsiguiente en el cual son partes, y que envuelve una cuestión litigiosa pendiente, aunque las partes contrarias no sean las mismas.’ Y en el caso de Nave v. Adams, 107 Mo. loe. cit. 420, se dijo que no es necesario para la efectividad de una sentencia anterior,, como resolución concluyente de determi-nada controversia, que las partes en ambas sean precisamente las mismas. A virtud de la alegación de res adjudicaba dos elementos son necesarios, a saber: identidad de la cosa reclamada, e identidad de la causa materia de la reclamación o causa del pleito. Gallagher v. City, 34 West Ya. 730. Pero no es necesario que precisamente las mismas partes fueran demandantes.y demandadas en los dos pleitos con tal que la misma materia objeto de la controversia entre dos o anas de* las partes, demandantes y demandadas en el pleito, respec-tivamente haya estado directamente envuelta o sido resuelta en el pleito. Wester Mt. M. Co. v. Virginia Co., 10 West Va. 250,” 96 Mo. App. Rep. 169-70.
Aplicando los principios sustentados en los varios casos citados, la opinión de la corte sigue diciendo:
‘‘Según los principios a que nos hemos referido, la sentencia en *629la acción mancomunada seguida por el marido y la esposa contra el demandado debe tenerse por concluyente en esta acción sobre todo punto esencial en la discusión que haya sido resuelto en aquélla. Aparece suficientemente de los autos de ese caso, admitidos como prueba, que las cuestiones planteadas sóbre la negligencia y la ne-gligencia contributoria fueron resueltas en favor de los demandan-tes. El perjuicio causado a la esposa por el cual se reclamaron da-ños fué el mismo en ambos casos. Las cuestiones planteadas sobre las cuales dependía el derecho a recobrar fueron exactamente las mismas en ambos casos.” 96 Mo. App. Rep. 171.
A la luz de los principios y casos citados se verá que era inmaterial que el demandante en el presente caso fuera una parte necesaria o la misma parte interesada en los pleitos citados de María García y Sergio Brignoni o que los de-mandantes sean idénticamente los mismos en este pleito y en los anteriores. La demandada es la misma en ambos pleitos y exactamente la misma cuestión en cuanto a la ne-gligencia de la demandada es el issue que fué objeto de li-tigación en los casos anteriores y es el que aparece envuelto en el presente. Dicha cuestión fué resuelta en los primeros casos y el récord de la sentencia en que aparece así decidida, es concluyente y un estoppel para la demandada en este caso.
Por las razones expuestas, la sentencia debía ser confir-mada.